Appeal by defendant Harold J. Seiders, Jr., as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County, dated July 11; 1966, as is in favor of plaintiff administrator against said defendant. Judgment reversed insofar as appealed from, on the law and the facts, and severance and new trial granted as to defendant Harold J. Seiders, Jr., with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff administrator shall serve and file a written stipulation consenting to reduce the amount of the verdict in his favor against said defendant from $53,000 to $40,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the verdict was excessive to the extent indicated. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.